NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT

KACEY GRUDEM; CORY                         )
PETCOFF; SALLY PETCOFF; and                )
THOMAS PETCOFF,                            )
                                           )
             Appellants,                   )
                                           )
v.                                         )        Case No. 2D19-510
                                           )
BLACKHÄGEN-DESIGN, INC.;                   )
COOL-VIEW, LLC; DAVID M.                   )
MEDINIS; BRIAN HUMMEL; BRAD                )
HUMMEL; HAWKEYE                            )
DISTRIBUTING, LLC; OPTILIGHT               )
LLC; and LINDA DONALDSON;                  )
                                           )
             Appellees.                    )
                                           )

Opinion filed August 28, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Pinellas County; George M. Jirotka,
Judge.

John W. Frost, II, Frost Law Firm, P.A.,
Bartow, for Appellant.

Stephenie Biernacki Anthony and Lydia
M. Gazda of Anthony & Partners, LLC,
Tampa, for Appellee BlackHӓgen-
Design, Inc.

No appearance for remaining Appellees.

PER CURIAM.

             Affirmed.

LaROSE, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.